DETAILED ACTION
				Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				      Status of the Application
1.	Acknowledgement is made of the amendment received 6/21/2022. Claims 36-43 are pending in this application. Claims 1-35 are canceled. Claims 41-43 are new. 
Allowable Subject Matter
2.	Claims 36-43 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
The cited prior arts, individually or in combination do not disclose or suggest all the claimed elements/limitations as in the present application wherein, amongst other limitations: 
a stiffener disposed on the upper surface of the substrate and defining an accommodation space for accommodating the electronic component, wherein the stiffener comprises a first portion attached to the upper surface of the substrate, a second portion protruding upwards from the first portion and a third portion extending from the first portion toward the accommodation space and attached to the upper surface of the substrate, and the third portion is located beyond a vertical projection area of the second portion; a heat dissipating element disposed on the stiffener, wherein the third portion of the stiffener has a first supporting surface supporting the heat dissipating element, and a width of the third portion is greater than a width of the electronic component; and adhesive layer, wherein the adhesive layer has a first portion and a second portion different from the first portion, and wherein the third portion of the stiffener is attached to the upper surface of the substrate by the first portion of the adhesive layer and not by the second portion of the adhesive layer, and a width of the first portion of the adhesive layer is greater than the width of the electronic component (emphasis added), as in the context of claim 36.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        7/20/22